Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                      Case No. 3:19-cv-1671-BR

                     Plaintiff,                   IN ADMIRALTY

                             v.                   CORPORATE DISCLOSURE
                                                  STATEMENT
Amis Integrity S.A., in personam and M/V
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Amis

Integrity S.A. makes the following disclosure:

          Amis Integrity S.A. is a privately held company and wholly owned subsidiary of

Wisdom Marine Lines S.A. Wisdom Marine Lines S.A. is a subsidiary of Wisdom Marine

Lines Co., Ltd., which is a publicly listed company.
CORPORATE DISCLOSURE STATEMENT- Page 1
[Case No. 3:19-cv-1671-BR]



{29293-00554342;1}
          DATED this 31st day of October, 2019.


                                         LE GROS, BUCHANAN & PAUL


                                         By: s/ Markus B.G. Oberg
                                         By: s/ Daniel J. Park
                                            MARKUS B.G. OBERG, OSB #112187
                                            DANIEL J. PARK, OSB #132493
                                            4025 Delridge Way SW, Suite 500
                                            Seattle, Washington 98106-1271
                                            Phone: 206-623-4990
                                            Facsimile: 206-467-4828
                                            Email: moberg@legros.com
                                            Email: dpark@legros.com

                                             Attorneys for Defendant Amis Integrity S.A.
                                             by restricted appearance




CORPORATE DISCLOSURE STATEMENT- Page 2
[Case No. 3:19-cv-1671-BR]



{29293-00554342;1}
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on October 31, 2019, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to The Honorable Anna J.
                     Brown and serve it on all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 31st day of October, 2019.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




CORPORATE DISCLOSURE STATEMENT- Page 3
[Case No. 3:19-cv-1671-BR]



{29293-00554342;1}
